The plaintiff sued the railway company for personal injuries sustained by him by being struck at night by its engine pulling a freight-train while he was on its track. He claimed to have been upon a street or road *716crossing; that the train ran against him without any signal or warning of its approach having been given; and that he was unable to see it before going upon the track, by reason of a train of freight-cars standing on a side-track next to the main line. The evidence ou the material issues was directly conflicting. The first trial resulted in a verdict of $6,500 for the plaintiff, which was set aside on defendant’s motion. At the second trial plaintiff had a verdict for $5,000, and he excepted to the grant of another new trial.
H. M. Wright, Nat. Harris and E. R. Harris, for plaintiff. McCutchen & Shumate and C. W. Underwood, for defendant.